UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-2438


In re:   ARKADIY BANGIYEV, a/k/a Alex,

                      Petitioner.



                 On Petition for Writ of Mandamus
                       (1:14-cr-00206-LO-5)


Submitted:   February 16, 2017            Decided:   February 21, 2017


Before GREGORY, Chief Judge,        DUNCAN,     Circuit   Judge,   and
HAMILTON, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Arkadiy Bangiyev, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Arkadiy Bangiyev petitions for a writ of mandamus, alleging

that the district court has unduly delayed in ruling on his

motion requesting that certain evidence be produced related to

his pending 28 U.S.C. § 2255 (2012) motion.            He seeks an order

from this court directing the district court to act.              We find

the present record does not reveal undue delay in the district

court.   Accordingly,     we   deny   the   mandamus   petition   and   the

corrected mandamus petition.          We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                         PETITION DENIED




                                      2